                                            2:20-cv-02312-CSB-EIL # 1-3      Page 1 of 2
AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                           SUMMONS IN A CIVIL CASE
Lelyne Edens as Special Administrator of the
Estate of Caleb Michael Joyner, Deceased
                                                                 CASE NUMBER:

                                V.                               ASSIGNED JUDGE:

 Olight USA, Batteries Plus Holding                              DESIGNATED
 Corporation, & Ascent Battery Supply, LLC                       MAGISTRATE JUDGE:


                    TO: (Name and address of Defendant)
       Olight World USA, Inc.
       Registered Agent: Sean Michael Carey
       2150 NW Pkwy Se, Suite M
       Marietta, GA 30067-9305


          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

                 Law Offices of Robert A. Montgomery
                 Robert A. Montgomery
                 161 North Clark Street, Suite 3050
                 Chicago, IL 60601
                 T: 312-236-7700; F 312-605-8808
                 Email: rm@rmontlaw.com
                                                                               21
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.
                                               2:20-cv-02312-CSB-EIL # 1-3                      Page 2 of 2
AO 440 (Rev. 05/00) Summons in a Civil Action
                                                                 RETURN OF SERVICE
                                                                                        DATE
          Service of the Summons and complaint was made by me(1)
NAME OF SERVER (PRINT)                                                                  TITLE


   Check one box below to indicate appropriate method of service

          G Served personally upon the defendant. Place where served:




          G Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
            discretion then residing therein.
              Name of person with whom the summons and complaint were left:

          G Returned unexecuted:




          G Other (specify):




                                                            STATEMENT OF SERVICE FEES
TRAVEL                                                SERVICES                                          TOTAL



                                                              DECLARATION OF SERVER

                   I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.


          Executed on
                                        Date                    Signature of Server




                                                                Address of Server




(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
